Case 2:19-cv-00657-SPC-MRM Document 1 Filed 09/06/19 Page 1 of 11 PagelID 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

FORT MYERS DIVISION

MICHAEL MEDELLIN,
Plaintiff,
VS.
CASE NO.::

RADIOLOGY REGIONAL CENTER

PROFESSIONAL SERVICES, LLC,
a Florida Limited Liability Company,

Defendant.
/
COMPLAINT & DEMAND FOR JURY TRIAL

Plaintiff, MIKE MEDELLIN (“Plaintiff”), files this Complaint against Defendant,
RADIOLOGY REGIONAL CENTER PROFESSIONAL SERVICES, LLC, a Florida
Limited Liability Company (“RRC”), and states as follows:

JURISDICTION

1. Jurisdiction in this Court is proper as the claims are brought pursuant to
the Family Medical Leave Act (“FMLA”) 29 U.S.C. §2601 ef seg., and the Fair Labor
Standards Act (“FLSA”) 29 U.S.C. § 201 ef seg.

2. The Court has jurisdiction over Plaintiff's claims pursuant to 28 U.S.C.
§1337, §216(b) of the FLSA, and §107 of the FMLA, 29 U.S.C. §2617(a)(2) and the
authority to grant equitable relief under the FMLA, pursuant to the same section.

3. This Court has supplemental jurisdiction over Plaintiff's claims for unpaid

PTO under Florida state law pursuant to 28 U.S.C. §1337, because this claim arises from
Case 2:19-cv-00657-SPC-MRM Document 1 Filed 09/06/19 Page 2 of 11 PagelID 2

the common nucleus of facts as Plaintiff's claims under the FMLA, over which this Court
has original jurisdiction.

4. Venue in this Court is proper, as the acts and omissions alleged in this
Complaint took place in this judicial district, and Defendant regularly conducts business

in this judicial district.

PARTIES
5. At all times material to this action, Plaintiff was a resident of Lee County,
Florida.
6. At all times material to this action, RRC was, and continues to be a limited

liability company, engaged in business in Florida, doing business in Lee County.

7. At all times material to this action, Plaintiff was an “employee” of
Defendant within the meaning of the FMLA and the FLSA.

8. At all times material to this action, Defendant was Plaintiff's “employer”

within the meaning of the FMLA and the FLSA.

9. Defendant was, and continues to be, an “employer” within the meaning of
the FMLA and the FLSA.
10. At all times material to this action, Defendant was, and continues to be, an

“enterprise engaged in commerce” within the meaning of the FLSA.

11. Based upon information and belief, the annual gross revenue of Defendant
was in excess of $500,000.00 per annum during the relevant time periods.

12. At all times material to this action, Defendant had two (2) or more
employees handling, selling, or otherwise working on goods or materials that had been

moved in or produced for commerce, such as office supplies, computers, telephones and
Case 2:19-cv-00657-SPC-MRM Document1 Filed 09/06/19 Page 3 of 11 PagelD 3

radiology equipment which were used directly in furtherance of Defendant’s business
activity.

13. At all times material hereto, the work performed by the Plaintiff was
directly essential to the business performed by Defendant.

14. At all times relevant hereto, Plaintiff worked at a location where RRC
employed 50 or more employees within a 75 mile radius.

15. At all times relevant hereto, Plaintiff was an employee entitled to leave
under the FMLA, based on the fact that he was employed by the employer for at least 12
months and worked at least 1,250 hours during the relevant 12-month period prior to his
seeking to exercise his rights to FMLA leave.

16. Plaintiff was also an employee entitled to leave under the FMLA at all
relevant times because he was determined, by RRC, to be eligible for FMLA leave
beginning in December 2018.

STATEMENT OF FACTS

17. At all times relevant to this action, Defendant failed to comply with 29
U.S.C. § 2601, et seq., because Plaintiff validly exercised his rights pursuant to the
FMLA and Defendant interfered with Plaintiffs right to take FMLA leave and
discriminated and retaliated against Plaintiff because he requested and took FMLA leave.

18. Plaintiff was hired by RRC in August 2014 as an HVAC maintenance
technician.

19. Plaintiff suffers from a serious health condition, as that term is defined by
the FMLA.

20. Plaintiff worked for RRC as a HVAC maintenance technician from 2014

to 2019.
Case 2:19-cv-00657-SPC-MRM Document1 Filed 09/06/19 Page 4 of 11 PagelD 4

21. Between 2014 and November 2018, Plaintiff was not issued any written
discipline.

22. Between 2014 and November 2018, Plaintiff was not issued any oral
discipline.

23. In fact, Mr. Medellin had always performed his job well, had no negative
performance evaluations.

24. Mr. Medellin got regular raises, from $21/hr when he started to $31/hr at
the end of his employment.

25. | New management took over RRC in December 2018.

26. | Under the prior management, after Mr. Medellin’s first raise he was asked
to cover Bill Kandravi (the prior maintenance supervisor) whenever he was off, sick or
on vacation.

27. Mr. Medellin was also sent to, and completed, two specialized classes: one
with Aaon factory service in Tulsa Oklahoma; and the other with Kkt Krauss in Chicago.

28. Prior to new management taking over, RRC permitted Mr. Medellin to

take time each Monday to attend to his medical treatment.

29. | The maintenance supervisor who took over in December 2018 was Robert
Scott Harod.
30. Before Mr. Harod was aware of Mr. Medellin’s condition, he expressed no

concern about Mr. Medellin or his work.
31. After the first Monday that Mr. Medellin left early for his treatment, and
Mr. Harod became aware of his condition, the Mr. Harod’s attitude toward Mr. Medellin

changed.
Case 2:19-cv-00657-SPC-MRM Document1 Filed 09/06/19 Page 5 of 11 PagelD 5

32. After Mr. Harod became aware of Mr. Medellin’s condition, even though
Mr. Medellin had years of experience working as a chiller technician, he had been the
person to cover for the prior maintenance supervisor, and there had been no issues with
his work, Mr. Harod mentioned to him that he needed “someone knowledgeable” for the
job.

33. Given Mr. Medellin’s years of knowledge and experience, this comment
did not make sense, and marked a dramatic change in attitude from the way the
supervisor had treated him before finding out about his illness.

34. Mr. Medellin’s FMLA leave request was approved on December 27, 2018.

35. | On December 29, 2018, Mr. Medellin took FMLA-approved leave.

36. Mr. Medellin used his approved leave to travel to Atlanta to see a
specialist at Emory. He underwent procedures, and recovery from those procedures, and
traveled back to Florida, arriving back to work on January 10"

37. | The same day Mr. Medellin returned from his protected leave, he was

handed a severance agreement, and told that he was not needed any more.

38. No one else was terminated at the same time as Mr. Medellin.
39. | Mr. Medellin was not told of any performance issues.
40. Mr. Medellin was offered a severance payment if he signed a release

which would have released the claims raised in this lawsuit.
41. Mr. Medellin did not sign the severance agreement.
42. Defendant conditioned payment of Plaintiff's accrued but unused PTO on

Plaintiffs signing of the severance agreement and releasing his claims.
Case 2:19-cv-00657-SPC-MRM Document 1 Filed 09/06/19 Page 6 of 11 PagelID 6

43. RRC’s policy was to pay accrued but unused PTO at the time of
termination.

44. RRC paid accrued but unused PTO to people who were terminated who
had not used FMLA leave.

45.  Defendant’s actions were unlawful because Defendant interfered with
Plaintiff's rights under the FMLA, and retaliated against Plaintiff for taking protected
leave.

46. | Mr. Medellin routinely worked over forty hours in a workweek.

47. In the final years of his employment, Mr. Medellin was made to ‘bank’
his hours over forty, to be paid out in weeks of under forty hours, rather than having it
paid out at an overtime rate.

48.  Assuch, Mr. Medellin was not paid at a rate of one and one-half times his
regular rate of pay for all hours worked over forty in a workweek in one or more
workweeks during the two years preceding the filing of this Complaint.

49. Mr. Medellin was not paid at a rate of one and one-half times his regular
rate of pay for all hours worked over forty in a workweek in one or more workweeks
during the three years preceding the filing of this Complaint.

50. The Company’s handbook demonstrates that the Company was fully
aware of its obligation to pay overtime at time and one-half Mr. Medellin’s regular rate of
pay, and simply chose not to for the last year and a half of Mr. Medellin’s employment.

51. Mr. Medellin is owed overtime premiums for hours over forty which were

paid at a straight time rate.
Case 2:19-cv-00657-SPC-MRM Document1 Filed 09/06/19 Page 7 of 11 PagelD 7

52. RRC did not act in good faith in its failure to pay Mr. Medellin overtime
premiums, instead requiring him to “bank” his overtime hours.

53. RRC’s violation of the FLSA was willful, as its handbook shows that it
knew that it should have paid Mr. Medellin overtime premiums, and it willfully chose not
to do so.

COUNT I
INTERFERENCE WITH RIGHT TO TAKE LEAVE

54. Plaintiff re-alleges paragraphs 1 through 45 of the Complaint, as if fully
set forth herein.

55. At all times relevant hereto, Defendant interfered with Plaintiff's right to
take FMLA leave from work.

56. At all times relevant hereto, Plaintiff suffered from a “serious health
condition” within the meaning of the FMLA.

57. At all times relevant hereto, Plaintiff was eligible for FMLA leave.

58. Plaintiff gave Defendant appropriate notice of his need to be absent from
work, due to his serious medical conditions.

59. Defendant interfered with the exercise of Plaintiffs right to unpaid leave,
because Defendant did not allow Plaintiff to be reinstated to his position upon his return
from FMLA leave.

60. As a result of Defendant’s intentional, willful and unlawful acts by
interfering with Plaintiff's rights pursuant to the FMLA, Plaintiff has suffered damages
and incurred reasonable attorneys’ fees and costs.

61. Because Defendant cannot show that its violation of the FMLA was in

good faith, Plaintiff is entitled to liquidated damages.
Case 2:19-cv-00657-SPC-MRM Document1 Filed 09/06/19 Page 8 of 11 PagelID 8

WHEREFORE Plaintiff, MICHAEL MEDELLIN, demands judgment against
Defendant for the value of lost compensation, an equal amount as liquidated damages,
other monetary damages, interest, equitable relief, declaratory relief, and reasonable
attorneys’ fees and costs, and any and all further relief that this Court determines to be
just and appropriate.

COUNT I
FMLA RETALIATION

62. Plaintiff re-alleges paragraphs 1 through 45 of the Complaint, as if fully
set forth herein.

63.  Atall times relevant hereto, Defendant retaliated against Plaintiff because
Plaintiff exercised his right to take leave from work that was protected under the FMLA.

64. Defendant retaliated against Plaintiff in violation of the FMLA.

65. At all times relevant hereto, Plaintiff suffered from a “serious health
condition” within the meaning of the FMLA.

66. At all times relevant hereto, Plaintiff was eligible for FMLA leave.

67. Plaintiff gave Defendant appropriate notice of his need to be absent from
work.

68. Defendant retaliated against Plaintiff for exercising his right to FMLA
leave, specifically by terminating Plaintiff because he took protected FMLA leave.

69. Defendant retaliated against Plaintiff when it refused to pay him his
accrued unused PTO, despite a written policy and procedure requiring that it pay these
hours, when employees who did not take FMLA were paid their unused accrued PTO at

the conclusion of their employment.
Case 2:19-cv-00657-SPC-MRM Document1 Filed 09/06/19 Page 9 of 11 PagelID 9

70. At all times relevant hereto, Defendant acted with the intent to retaliate
against Plaintiff, because Plaintiff exercised his right to leave pursuant to the FMLA.

7\. As a result of Defendant’s intentional, willful and unlawful acts of
retaliating against Plaintiff for exercising his rights pursuant to the FMLA, Plaintiff has
suffered damages and incurred reasonable attorneys’ fees and costs.

72. Because Defendant cannot prove that their violation of the FMLA was in
good faith, Plaintiff is entitled to liquidated damages.

WHEREFORE Plaintiff, MICHAEL MEDELLIN, demands judgment against
Defendant for the value of lost compensation, an equal amount as liquidated damages,
other monetary damages, interest, equitable relief, declaratory relief, and reasonable
attorneys’ fees and costs, and any and all further relief that this Court determines to be
just and appropriate.

COUNT Ill
FAILURE TO PAY ACCRUED PTO

73. Plaintiff re-alleges paragraphs 1 through 44 of the Complaint, as if fully
set forth herein.

74. | Defendant RRC had a policy and practice of paying accrued unused PTO
at the conclusion of its employees’ employment.

75. This employment benefit constitutes wages under Florida law.

76. Defendant did not pay Mr. Medellin his unused accrued PTO at the
conclusion of his employment.

77. In denying Mr. Medellin payment for his accrued unused PTO,
Defendants failed to pay Plaintiff all of his earned wages.

78. Plaintiff is entitled to payment of his accrued unused PTO.
Case 2:19-cv-00657-SPC-MRM Document 1 Filed 09/06/19 Page 10 of 11 PagelID 10

79. Plaintiff is entitled to reasonable attorneys’ fees and costs expended in
recovering his earned wages, in accordance with Fla. Stat. § 448.08.

WHEREFORE Plaintiff, MIKE MEDELLIN, demands judgment against
Defendant RRC for the value of his accrued unused PTO, interest, and reasonable
attorneys’ fees and costs, and any and all further relief that this Court determines to be
just and appropriate.

COUNT IV
FLSA

80. Plaintiff re-alleges paragraphs 1 through 16 and 46 through 51 of the
Complaint, as if fully set forth herein.

81. For approximately the last eighteen months of his employment, Plaintiff
worked hours in excess of forty (40) hours in one or more workweeks for which Plaintiff
was not compensated at the statutory rate of one and one-half times Plaintiff's regular
rate of pay.

82. Plaintiff was, and is, entitled to be paid at the statutory rate of one and
one-half times Plaintiff's regular rate of pay for all hours worked in excess of forty (40)
hours in a workweek.

83. Defendant’s actions were willful an; d/or showed reckless disregard for
the FMLA provisions of the FLSA, as evidenced by its failure to compensate Plaintiff at
the statutory rate of one and one-half times Plaintiff's regular rate of pay for all hours
worked in excess of forty (40) hours per workweek when it knew such was, and is, due.
Specifically, Defendant paid Plaintiff correctly for his overtime hours during part of his
employment, but ceased to do so, and also violated its own handbook policies about the

payment of overtime.
Case 2:19-cv-00657-SPC-MRM Document1 Filed 09/06/19 Page 11 of 11 PagelD 11

84. Due to the intentional, willful, and unlawful acts of Defendants, Plaintiff
suffered and continues to suffer damages and lost compensation for time worked over
forty (40) hours per week, plus liquidated damages.

85. Plaintiff is entitled to an award of reasonable attorneys’ fees and costs
pursuant to 29 U.S.C. §216(b).

WHEREFORE, Plaintiff requests a judgment entered in his favor and against
Defendants for actual and liquidated damages; a declaration that Defendants’ conduct
violated the FLSA; as well as costs, expenses and attorneys’ fees and such other relief
deemed proper by this Court.

JURY DEMAND
Plaintiff demands trial by jury on all issues so triable as a matter of right by jury.
Dated this 6th day of September, 2019.

Respectfully submitted,

SGA
Angeli Yfurthy squir

FL Bar No.: Ged
MORGAN & MORGAN, P.A.
8151 Peters Road, 4" Floor
Plantation, FL 33324

Tel: 954-318-0268

Fax: 954-327-3016

E-mail: Amurthy@forthepeople.com
Trial Counsel for Plaintiff

1
